Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14 are currently pending in the instant application. Claims 1 and 14 are rejected, claims 2-4 and 8-13 are objected and claims 5-7 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/JP2018/028035, filed on July 26, 2018 and claims benefit of Foreign Application JAPAN 2017-146744, filed on July 28, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The phrase “Use of a compound…” is written in improper format because a “use” can only be properly claimed as a process or 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps required or essential for producing a prophylactic or therapeutic agents which is found in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson, et al. (Document No. 170:112996, CAPLUS). The instant invention claims a product with the formula 

    PNG
    media_image1.png
    838
    633
    media_image1.png
    Greyscale
 
 The Thompson, et al. reference teaches benzimidazole derivatives such as 
    PNG
    media_image2.png
    210
    439
    media_image2.png
    Greyscale
 (See RN 2254643-80-4) wherein X2 is a nitrogen atom; X1 is a carbon atom; R1 and R2 are H; ring A is an imidazole; ring B is a substituted benzene with an amine; L1 is O; L2 is methylene; and ring C is a benzene ring.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

IV.	Objections

Dependent Claim Objections
Dependent Claims 2-4 and 8-14 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.


V5.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626